Title: From George Washington to John Beatty, 21 August 1778
From: Washington, George
To: Beatty, John


          
            sir
            Head Quarters [White Plains] 21 Augt 1778
          
          Lewis Johnson Costagan a Lieut. in the 1st Jersey Regt was taken prisoner early in
              1777. I would wish that the speediest means may be
            used for the obtaining his Exchange, at the same time you will observe such caution in
            conducting the affair as not to alarm the enemy or induce them to detain him. You will
            not seem over anxious, and yet take such measures as cannot fail to procure his
            liberty.
          As soon as he comes out you will be pleased to direct him to repair immediately to the
            Head Quarters of the army. I am Sir &c.
          
            G.[W.]
          
        